PER CURIAM.
We have for review the denial by the trial court of Appellant’s Rule 3.850 Motion for Post Conviction Relief based on ineffective assistance of counsel. The trial court denied Miller’s motion after an evi-dentiary hearing at which Appellant was afforded a full and fair opportunity to present evidence on his behalf and cross-examine his trial counsel. We find that the decision of the trial court to deny the motion was supported by competent substantial evidence. Blanco v. State, 702 So.2d 1250 (Fla.1997).
Affirmed.